DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   

                          Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heat conducting member” in claim 2.

Claim limitation “a heat conducting member” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “heat conducting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A heat conducting member treated as meaning may be a heat conducting plate. See par. 69.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of r ejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invdepends on ention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Oliver et al. (EP 3321623, see attached translation) in view of Tsubone et al. (US 2006/0032623), further in view of Rizzo et al. (US 2019/0210790).
In regards to claim 1, Oliver discloses a cooling system (refer to Fig. 2) of a magnetic resonance apparatus (corresponding to electrical load apparatus), the cooling system comprising: a first cooling loop (cooling loop of pipe 6) configured for heat exchange with a second cooling loop (cooling loop of pipe 7), the second cooling loop (7) configured for heat exchange with a heat generating element of the magnetic resonance apparatus (corresponding to electrical tool 100); a first cooling tank (a cooling medium tank or buffer 9) filled with a first phase-change heat accumulator (heat accumulator includes a phase change material PCM 12; par. 29) as a heat-storing material); a heat exchange pipe (piping system 14, 15, 16; Figs. 3-4) penetrating the first cooling tank (9) and in contact with the first phase-change heat accumulator (as can be seen in Fig. 2; par. 33), the heat exchange pipe (14/15/16) coupled with the second cooling loop (as can be seen in Fig. 2; par. 33); a primary circulating fluid pipe (6), the primary circulating fluid pipe (6) coupled with the first cooling loop (loop of pipe 6); and a secondary circulating fluid pipe (7), the secondary circulating fluid pipe (7) coupled with the second cooling loop (as can be seen in Fig. 2).
Oliver does not explicitly teach a second cooling tank filled with a second phase-change heat accumulator; the primary circulating fluid pipe penetrating the second cooling tank and in contact with the second phase-change heat accumulator; the secondary circulating fluid pipe penetrating the second cooling tank and in contact with the second phase-change heat accumulator; wherein the phase-change temperature of the second 
Tsubone teaches a system for heating and cooling using two heat storage tanks (8,9; Figs 1 and 2), wherein a second cooling tank (8) filled with a second phase-change heat accumulator (heat storage material); the primary circulating fluid pipe (11) penetrating the second cooling tank (8) and in contact with the second phase-change heat accumulator (14), (refer to par. 48); the secondary circulating fluid pipe (12) penetrating the second cooling tank (8) and in contact with the second phase-change heat accumulator (14), (refer to par. 48).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that a second cooling tank filled with a second phase-change heat accumulator; the primary circulating fluid pipe penetrating the second cooling tank and in contact with the second phase-change heat accumulator; the secondary circulating fluid pipe penetrating the second cooling tank and in contact with the second phase-change heat accumulator as taught by Tsubone in order to enhance cooling effect of the coolant (refer to par. 69). 
Rizzo further teaches phase-change materials of the temperature-control members may be different (refer to par. 31), wherein the phase-change temperature of the second phase-change heat accumulator is lower than that of the first phase-change heat accumulator (refer to par. 108, wherein a first type of phase-change material having a phase-change temperature of +17°C, and a second type of phase-change material having a phase-change temperature of +24°C).
(refer to par. 49). 
In regards to claim 2, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses wherein the primary circulating fluid pipe (7) and the secondary circulating fluid pipe (6) perform heat conduction via a heat conducting member (corresponding to heat exchanger 4).  
In regards to claim 3, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses wherein a portion of the heat exchange pipe (14/15/16) that is located inside the first cooling tank (9) extends along a meandering path (as can be seen in Figs. 3-4).  
In regards to claim 4, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Tsubone teaches wherein a portion of the secondary circulating fluid pipe (12; Fig. 2 of Tsubone) that is located inside the second cooling tank (8; Fig. 2 of Tsubone) extends along a meandering path (as can be seen in Fig. 2 of Tsubone).  
In regards to claim 5, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Tsubone teaches wherein a portion of the primary circulating fluid pipe (11; Fig. 2 of Tsubone) that is located inside the second cooling tank (8; Fig. 2 of Tsubone) extends along a meandering path (as can be seen in Fig. 2 of Tsubone).  
In regards to claim 6, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses wherein a plurality of fins (refer to par. 29 for fins) are formed on a portion of at least one of 
(i) the heat exchange pipe (14/15/16) that is located inside the first cooling tank (9), (as can be seen in Figs. 3-4; par. 29), 
(ii) a portion of the secondary circulating fluid pipe that is located inside the second cooling tank, and 
(iii) a portion of the primary circulating fluid pipe that is located inside the second cooling tank.  
In regards to claim 7, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses further comprising: a compression refrigeration device (a compression refrigerant circuit with a compressor 1) coupled with the first cooling loop (loop of pipe 6), (as can be seen in Fig. 2).  
In regards to claim 8, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses wherein the first phase-change heat accumulator (12 of Oliver) and the second phase-change heat accumulator (as Oliver modified by Tsubone, the second phase-change heat accumulator 14; Fig. 2 of Tsubone) contain phase-change materials (a phase change material PCM; refer to par. 2 of Oliver).  
In regards to claim 9, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 8. Further, Rizzo teaches wherein the phase-change temperature of the phase-change material of the first phase-change heat accumulator is between 19°C to 22°C (refer to par. 108 of Rizzo, wherein a first type of phase-change material having a phase-change temperature of +17°C, and a second type of phase-change material having a phase-change temperature of +24°C).  
In regards to claim 10, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 8. Further, Rizzo teaches wherein the phase-change temperature of the phase-change material of the first phase-change heat accumulator is between 23°C to 25°C (refer to par. 108 of Rizzo, wherein a first type of phase-change material having a phase-change temperature of +17°C, and a second type of phase-change material having a phase-change temperature of +24°C).  
In regards to claim 11, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 8, but fails to explicitly teach wherein the phase-change temperature of the phase-change material of the second phase-change heat accumulator is between 6°C to 9°C.  
Rizzo does however teach a first type of phase-change material having a phase-change temperature of +17°C, and a second type of phase-change material having a phase-change temperature of +24°C, refer to par. 108. Therefore, a phase-change material’s temperature is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to maintain the payload within a different temperature range (refer to par. 49). Therefore, since the general conditions of the claim, i.e. the phase-change material in terms of the particular usage and design factors involved, were disclosed in the prior art by Rizzo, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Oliver, by setting the phase-change temperature of the °C to 9°C.
In regards to claim 12, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 8, but fails to explicitly teach wherein the phase-change temperature of the phase-change material of the second phase-change heat accumulator is between 10°C to 12°C.  
Rizzo does however teach a first type of phase-change material having a phase-change temperature of +17°C, and a second type of phase-change material having a phase-change temperature of +24°C, refer to par. 108. Therefore, a phase-change material’s temperature is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to maintain the payload within a different temperature range (refer to par. 49). Therefore, since the general conditions of the claim, i.e. the phase-change material in terms of the particular usage and design factors involved, were disclosed in the prior art by Rizzo, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Oliver, by setting the phase-change temperature of the phase-change material of the second phase-change heat accumulator to be between 10°C to 12°C.
In regards to claim 16, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses wherein the heat generating element of the magnetic resonance apparatus is one of a magnet cold head compressor, a (electrical loads), a gradient power amplifier (electrical loads), or a radio frequency power amplifier (electrical loads).                                                   

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Oliver et al. (EP 3321623, see attached translation) in view of Tsubone et al. (US 2006/0032623) and Rizzo et al. (US 2019/0210790), further in view of Holloway et al. (US 2012/0048768).
In regards to claim 13, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 6, but fails to explicitly teach wherein the phase-change material of the first phase-change heat accumulator is one of paraffin, methyl palmitate, or stearate. 
Holloway teaches a phase change material (PCM) composition wherein the phase-change material of the first phase-change heat accumulator is one of paraffin, methyl palmitate, or stearate (refer to par. 2). 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that wherein the phase-change material of the first phase-change heat accumulator is paraffin as taught by Holloway in order to store thermal energy and for the better controlling temperature (refer to par. 2). 
In regards to claim 14, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 13, but fails to explicitly teach wherein the phase-change material of the second phase-change heat accumulator is one of a eutectic salt Na2SO4-10H20 containing NH4C1 and KCl, a mixture of aqueous capric acid and lauric 
Holloway teaches a phase change material (PCM) composition wherein the phase-change material of the second phase-change heat accumulator is a eutectic salt Na2SO4-10H20 containing NH4C1 and KCl (refer to par. 256) or a mixture of aqueous capric acid and lauric acid (refer to par. 247).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that the phase-change material of the second phase-change heat accumulator to be one of a eutectic salt Na2SO4-10H20 containing NH4C1 and KCl, a mixture of aqueous capric acid and lauric acid as taught by Holloway in order to improve flammability, low conductivity and sustainability (refer to par. 247). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Oliver et al. (EP 3321623, see attached translation) in view of Tsubone et al. (US 2006/0032623) and Rizzo et al. (US 2019/0210790), further in view of Al-Hallaj et al. (US 2018/0283709).
In regards to claim 15, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 6, but fails to explicitly teach wherein a filler is mixed with the phase-change material of the first phase-change heat accumulator or the second phase-change heat accumulator, the filler including one of an alumina powder, a graphite powder, and an aluminum nitride powder.  
one of an alumina powder, a graphite powder, and an aluminum nitride powder (refer to par. 45). 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that the filler is mixed with the phase-change material of the first phase-change heat accumulator or the second phase-change heat accumulator, the filler including graphite powder as taught by Al-Hallaj in order to further enhance thermal conductivity (refer to par. 45).                                                
                                               
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/M.T/Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763